
	

113 HR 786 IH: Tar Sands Tax Loophole Elimination Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 786
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Markey (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that tar sands are crude oil for purposes of the Federal excise tax on
		  petroleum.
	
	
		1.Short titleThis Act may be cited as the
			 Tar Sands Tax Loophole Elimination
			 Act.
		2.Clarification of tar
			 sands as crude oil for excise tax purposes
			(a)In
			 generalParagraph (1) of
			 section 4612(a) of the Internal Revenue Code of 1986 is amended by striking
			 and natural gasoline and inserting , natural gasoline,
			 and tar sands.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
